DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-10, 12-15, 18-20, 25-26, and 29 are currently pending and have been examined herein. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-15, 18-20, 25-26, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite laws of nature. The claims recite a correlation between a high level of fold-back inversions and prognosis of cancer (see clms 1, 2). The claims recite a correlation between co-localization of a high level of amplifications and the fold-back inversions and prognosis of cancer (see clm 3). The claims recite a correlation between genomic features 
The instant claims recite abstract ideas.  The claims recite a step of “providing” the genomic DNA sequence of a sample (clms 1, 2, 4, 5, 7, 8). The broadest reasonable interpretation of the “providing” step is that it may be accomplished by a mental processes. For example, one may “provide” the genomic DNA sequence of a sample by reading the sequence in a laboratory report.  
The claims recite a step of “detecting” structural variation patterns in the genomic DNA sequence (clms 1, 2). The broadest reasonable interpretation of the “detecting” step is that it may be accomplished by a mental processes. For example, one may “detect” the structural variation patterns of the genomic DNA by reading the results of analysis on the sequence in a laboratory report. 
The claims recite a step of “determining” the prevalence of the structural variation patterns in the genomic DNA sequence (clms 1). The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” the prevalence of structural variation patterns of the genomic DNA by thinking about the analysis in the laboratory report. 
The claims recite a step of “comparing” the structural variation patterns in the genomic DNA sequence of the normal sample with those in the genomic DNA sample of the cancer sample (clms 2). The broadest reasonable interpretation of the “comparing” step is that it may be 
The claims recite a step of “detecting” high level amplifications (clm 3). The broadest reasonable interpretation of the “detecting” step is that it may be accomplished by a mental processes. For example, one may “detect” the amplifications by reading the results of analysis on the sequence in a laboratory report. 
The claims recite a step of “detecting” genomic features (clms 4, 5, 7, 8). The broadest reasonable interpretation of the “detecting” step is that it may be accomplished by a mental processes. For example, one may “detect” the genomic features by reading the results of analysis on the sequence in a laboratory report. 
The claims recite a step of “stratifying” the patient into a cancer subgroup based on the genomic features (clms 4, 5). The broadest reasonable interpretation of the “stratifying” step is that it may be accomplished by a mental processes. For example, one may “stratify” the patient by thinking about which group they should be in. 
The claims recite a step of “comparing” the genomic features in the genomic DNA sequence of the normal sample (or a control) with those in the genomic DNA sample of the cancer sample (clms 5, 6, 8, 9). The broadest reasonable interpretation of the “comparing” step is that it may be accomplished by a mental processes. For example, one may “compare” the genomic features by looking at two laboratory reports side by side. 
The claims recite a step of “determining” a therapy for the cancer patient (clm 13). The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” the therapy by thinking about the genomic features that are present. 
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is noted that the claims do not recite any steps/elements in addition to the judicial exceptions.  Thus they do not recite additional steps/elements that integrate the recited judicial exceptions into a practical application of the exceptions. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept

It is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding Claims 1-3, 19-20, 25-26, and 29 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for determining the prognosis for a cancer patient, yet the method only requires steps of providing a genomic DNA sequence of a cancer sample, detecting structural variation patterns in the genomic DNA sequence, and determining the prevalence of the structural variation patterns.  Thus it is not clear if applicant intends to cover only a method of providing a genomic DNA sequence of a cancer sample, detecting structural variation patterns in the genomic DNA sequence, and determining the prevalence of the structural variation patterns OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. Regarding the "wherein" clauses in claims 1-3, Applicants are reminded that claim scope is not limited by claim language (such as wherein clauses) that suggests or makes optional but does not require steps to be performed. 
Claims 1-3, 19-20, 25-26, and 29 are rejected for reciting a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim).  The claims require detecting structural variation patterns and state that a high level of fold back inversions is indicative of a poor prognosis.  Because “structural variation patterns” (a generic term) and “fold back inversions” (a specific type of structural variation) are not identical in scope, it raises the 
Claims 1-3, 10, 12, 14, 15, 19-20, 25-26, and 29 are rejected over the recitation of “a high level” of fold back inversions or insertions and deletions. The phrase "high level" in claims 1, 10, 12, and 14 is a relative phrase which renders the claim indefinite.  The phrase "high level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 3 recites the limitation "the genomic DNA sequence of the normal sample".  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not refer to a normal sample. 
Regarding Claims 7-9 and 12 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for diagnosing a cancer, yet the method only requires steps of providing a genomic DNA sequence of a sample and detecting genomic features in the genomic DNA sequence. Thus it is not clear if applicant intends to cover only a method of providing a genomic DNA sequence of a sample and detecting genomic features in the genomic DNA sequence OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. Regarding the "wherein" clauses in claims 7-8, Applicants are reminded that claim scope is not limited by claim language (such as wherein clauses) that suggests or makes optional but does not require steps to be performed. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-3, 7-9, 12, 14-15, 19-20, and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention
Claim 1 is drawn to a method for determining the prognosis for a cancer patient in need thereof, the method comprising: a) providing the genomic DNA sequence of a cancer sample from the patient; b) detecting structural variation patterns in the genomic DNA sequence of the cancer sample; and c) determining the prevalence of the structural variation patterns in the genomic DNA sequence of the cancer sample, wherein a high level of fold-back inversions is indicative of a poor prognosis. In view of the recitation of “prognosis” the claims encompass ANY prognosis (i.e., overall survival, disease free survival, time to death, metastasis, response to treatment, etc.).  In view of the recitation of “cancer” the claims encompass ANY type of cancer 
Claim 14 is drawn to a method for the stratification of a cancer patient, the method comprising: a) providing the genomic DNA sequence of a cancer sample from the patient; b) detecting genomic features in the genomic DNA sequence of the cancer sample, the genomic features comprising single nucleotide variants, insertions/deletions, mutation signatures, and structural variants; and c) stratifying the patient into a cancer subgroup based on the prevalence of one or more of the genomic features, wherein a high level of fold back inversions stratifies the cancer patient into a subgroup susceptible to a therapeutic agent targeting a DNA repair mechanism. In view of the recitation of “cancer” the claims encompass ANY type of cancer (i.e., brain, lung, breast, ovarian, liver, skin, etc.).   The claims do not set forth what would be considered to be a “high” level of fold back inversions and the claims to do not set forth what the “high” level is relative to. Further the claims encompass a broad genus of therapeutic agents that target DNA repair mechanisms. The nature of the invention requires a reliable correlation between the level of fold back inversions and susceptibility to therapeutic agents targeting DNA repair mechanisms that treat ANY type of cancer. 
Claim 7 is drawn to a method for diagnosing a cancer in a subject in need thereof, the method comprising: a. providing the genomic DNA sequence of a sample from the subject; and b. detecting genomic features in the genomic DNA sequence of the sample, the genomic features including single nucleotide variants, insertions/deletions, mutation signatures, and structural variants, wherein the prevalence of one or more of the genomic features is indicative of a 
Teachings in the Specification and Examples
The specification teaches that 133 ovarian cancer patients with histologically confirmed HGSC (n=59), CCOC (n=35), ENOC (n=29), and GCT (n=10) were included in this study. The specification teaches that tumor and matched normal DNA samples from each patient were subjected to whole genome sequencing.  Somatic alterations at all scales were identified in the tumor genomes of each case, including single nucleotide variants (SNVs), small insertions/deletions (indels), copy number alter-ations (CNAs), and structural variations (SVs)  (see paras 0221-0222).  
The specification teaches that twenty genomic features were computed for each case from somatic SNVs, indels, CNAs and SVs including six previously described mutation signatures (Alexandrov, L. B. et al. 2013), four additional SNV/indel properties, seven SV features, and three CNA properties (see detailed descriptions of the 20 features in Table 1). Clustering of the 133 ovarian cancer patients based on the 20 genomic features revealed seven major subgroups. Each of the three main histotypes stratified into subgroups, while all GCTs grouped together. The seven groups were characterized as follows: 
(i) G-BC: GCT tumours with mutation signature S.BC (associated with breast cancer and medulloblastoma); 
(ii) E-MSI: MSI ENOC tumours characterized by mutation signature S.MMR (reflective of mismatch repair deficiency); 
(iii) Mixture: HGSC, CCOC and ENOC cases without obvious discriminant features; 
(iv) C-APOBEC: CCOC cases characterized by mutation signature S.APOBEC (attributed to activity of the AID/APOBEC family of cytidine deaminases); 
(v) C-AGE: CCOC cases characterized by mutation signature S.AGE (associated with age at diagnosis); 
(vi) F-FBI: HGSC cases with high prevalence of fold-back inversion structural variations; and 
(vii) H-HRD: HGSC with prevalence of duplications or deletion rearrangements and mutation signature S.HRD (reflective of homologous recombination deficiency). (see Fig 2A and paras 0223-0224). 
The specification teaches that there are two main HGSC subgroups. 41% of the HGSC cases were in the H-FBI subgroup and 53% of the HGSC cases were in the H-HRD subgroup (see para 0225, Table 2).
The specification teaches that survival response to uniform, platinum-based chemotherapy in the two HGSC subgroups was compared. The overall (OS) and progression-free survival (PFS) of the H-FBI subgroup were poor relative to H-HRD (logrank p-values =0.0053 and 0.0232; FIG. 4E). The fold-back inversion proportion was isolated as a feature and stratified cases into two groups ( High FBI and Low FBI) based on the median value. Both OS and PFS were significantly worse for the High FBI group, establishing that the fold-back inversion proportion could be used as a single prognostic feature (logrank p-values=0.0187 and 0.0286; FIG. 5A). The specification teaches that these findings were then validated in an external cohort (paras 0228-0229). 
The specification teaches that in contrast to HGSC, endometriosis-associated cancers (CCOC and ENOC) were primarily stratified on the basis of SNV mutational signatures (FIGS. 8A-D). (see paras 0236-0238).

State of the Art and the Unpredictability of the Art
While methods of measuring genomic features including SNVs, insertions/deletions, mutation signatures, and structural variant are known in the art, methods of correlating these genomic features with a phenotype are highly unpredictable.    The unpredictability will be discussed below.
The claims are drawn to a method for determining the prognosis of a cancer patient and states that a high level of fold back inversions is indicative of a poor prognosis.  As discussed above the claims broadly encompass ANY prognosis (i.e., overall survival, disease free survival, time to death, metastasis, response to treatment, etc.).  However the teachings in the specification do not support this breadth.  The specification merely teaches that HGSC patients with a high level of fold back inversions have decreased overall (OS) and progression-free survival (PFS) in comparison to HGSC patients with a low level of fold back inversions.  The specification does not teach a correlation between fold back inversions and any other prognosis. Such correlations if they exist are highly unpredictable. 

The claims require measuring genomic features including SNVs, insertions/deletions, mutation signatures, and structural variant in a sample and then using the measurements to prognose/stratify/diagnose ANY cancer.   There are greater than 100 different cancers yet the teachings in the specification are limited to a single one (ovarian cancers).  It is highly unpredictable if the findings in the specification pertaining to ovarian cancer can be extrapolated to any other cancer types.  McBride (Journal of Pathology 2012 Vol 227 pages 446-455) teaches that they compared 634 ovarian cancer rearrangements identified in this study, with 994 rearrangements identified in primary breast cancers 23, 352 rearrangements in pancreatic cancers 19 and 464 rearrangements recently reported in an analysis of seven prostate cancer genomes 24. Comparing the proportions of each class of rearrangement in each cancer type revealed significant differences (χ2p value for effects of interaction between cancer type and rearrangement type = 1.88 × 10−68). There were significantly more tandem duplications in breast p = 1.6 × 10−12). Amplified fold back inversions were much more common in pancreatic than breast or ovarian cancers (p = 4.94 × 10−04). Therefore it appears that different types of cancer have different genomic features and additional experimentation would need to be conducted to practice the claimed methods on ANY cancer type. 
Quantity of Experimentation: 
For the reasons discussed above, it would have required undue, unpredictableexperimentation of a trial- and-error nature to practice the recited methods in the full,broad scope encompassed by the rejected claims. The type of experimentation requiredis not routine and the subsequent data analysis is sophisticated. Furthermore, theoutcome of the tasks is entirely unpredictable based on the limited data and analysisprovided in the instant specification.Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

st paragraph as not fully described or enabled by the specification as originally filed.  In the instant case, where the prior art does anticipate and render obvious particular embodiments of the broadly claimed methods, the prior art is not sufficient to provide an adequate written description of the breadth of the claims, nor is the prior art sufficient to enable the skilled artisan to practice the claimed method in the full scope of the claims.



Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 4, 7, 10, 12, 13, 19-20, 25-26, and 29are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Proceedings of the 107th Annual Meeting of the American Association for Cancer Research; 2016 Apr 16-20; New Orleans, LA. Philadelphia (PA): AACR; Cancer Res 2016;76(14 Suppl):Abstract nr LB-324.)
Regarding Claim 1 Wang teaches that whole genome sequencing was performed on 133 ovarian tumors, including 123 carcinomas (59 high-grade serous (HGSC), 35 clear cell (CCOC), 29 endometrioid (ENOC)) and 10 granulosa cell tumours (GCT). Profiles of copy number  Integrative clustering of the 133 patients according to their mutation and structural signatures resulted in seven distinct subgroups of patients. Wang teaches that one HGSC subgroup (n = 23, 39%) showed a high prevalence of fold back inversions with homology size >5bp.  Wang teaches that survival analysis revealed that the fold back inversion group associated with poor overall and progression-free survival (logrank p-value = 0.016 and 0.015) (Results). Thus Wang teaches providing the genomic DNA sequence of a cancer sample from the patient; detecting structural variation patterns in the genomic DNA sequence of the cancer sample; and determining the prevalence of the structural variation patterns in the genomic DNA sequence of the cancer sample, wherein a high level of fold-back inversions is indicative of a poor prognosis. 
Regarding Claim 4 Wang teaches that whole genome sequencing was performed on 133 ovarian tumors, including 123 carcinomas (59 high-grade serous (HGSC), 35 clear cell (CCOC), 29 endometrioid (ENOC)) and 10 granulosa cell tumours (GCT). Profiles of copy number aberrations, loss of heterozygosity (LOH), mutations (SNVs and INDELs) and structural variations were assessed. Mutational characteristics including mutation signatures derived from tri-nucleotide substitution patterns together with genomic structural characteristics, such as the relative proportion of rearrangement types, reflective of specific DNA repair processes were calculated for each patient (Methods).  Integrative clustering of the 133 patients according to their mutation and structural signatures resulted in seven distinct subgroups of patients (Results).  
Regarding Claim 7 as noted in MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the process steps are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of “a method for diagnosing a cancer” merely sets forth the purpose of the process, but does not limit the scope of the claims. 
Wang teaches that whole genome sequencing was performed on 133 ovarian tumors, including 123 carcinomas (59 high-grade serous (HGSC), 35 clear cell (CCOC), 29 endometrioid (ENOC)) and 10 granulosa cell tumours (GCT). Profiles of copy number aberrations, loss of heterozygosity (LOH), mutations (SNVs and INDELs) and structural variations were assessed. Mutational characteristics including mutation signatures derived from tri-nucleotide substitution patterns together with genomic structural characteristics, such as the relative proportion of rearrangement types, reflective of specific DNA repair processes were calculated for each patient (Methods). Thus Wang teaches providing the genomic DNA sequence of a sample from the subject; and detecting genomic features in the genomic DNA sequence of the sample, the genomic features including single nucleotide variants, insertions/deletions, mutation signatures, 
Regarding Claims 10 and 12 Wang teaches that HGSC cases were further clustered into two main subgroups. One subgroup (n = 23, 39%) showed a high prevalence of fold back inversions with homology size >5bp, while the other group (n = 25, 42%) was enriched in tandem duplications and deletions, and associated with microhomology (<3bp) (Results) Thus Wang teaches a method wherein the genomic features comprise a high level of fold-back inversions or comprise a high level of insertions (tandem duplications) and deletion. 
Regarding Claim 13 Wang teaches that our results provide insight into divergent etiologies within histotypes and suggest a novel structure on which to base treatment (Conclusion). Thus Wang teaches determining a therapy for the cancer patient based on their histotype. 
Regarding Claims 19 and 20 Wang teaches a method wherein the cancer included 123 ovarian carcinomas (59 high-grade serous (HGSC), 35 clear cell (CCOC), 29 endometrioid (ENOC)) and 10 granulosa cell tumours (GCT) (Methods). 
Regarding Claims 25-26 Wang teaches that Integrative clustering of the 133 patients according to their mutation and structural signatures resulted in seven distinct subgroups of patients. LOH and the homologous recombination deficiency mutation signature mainly distinguished HGSC cases from non-serous histotypes. HGSC cases were further clustered into two main subgroups. One subgroup (n = 23, 39%) showed a high prevalence of fold back inversions with homology size >5bp, while the other group (n = 25, 42%) was enriched in 
Regarding 29 Wang teaches a method wherein the patient is human.  



10.	Claims 1, 2, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (Nature Oct 28, 2010 Vol 467 pages 1109-1113).
Regarding Claim 1 Campbell teaches that they performed massively parallel-paired end sequencing to identify somatically acquired genomic rearrangements in 13 patients with pancreatic adenocarcinoma (page 1109, col 1).  Campbell teaches that one sixth of rearrangements show a distinctive pattern they have termed “fold back inversions” (page 1109, col 2). Campbell teaches that in comparison with other classes of rearrangement, fold back inversions were significantly more likely to be found in all metastases fro that patient (p=0.003; Fig 2c), implying that fold back inversions occur early in cancer development, before tumor cells disseminate (page 1110, col 2). Thus Campbell teaches a method comprising providing the genomic DNA sequence of a cancer sample from the patient; detecting structural variation patterns in the genomic DNA sequence of the cancer sample; and determining the prevalence of the structural variation patterns in the genomic DNA sequence of the cancer sample (see Fig 2c).  Campbell is being interpreted as teaching that a high level of fold-back inversions is indicative of a poor prognosis since Campbell teaches that fold back inversions were significantly more likely to be found in metastasis.  

Regarding Claim 29 Campbell teaches a method wherein the patient is a human (page 1112, col 2).

11.	Claims 4-10, 12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McBride (Journal of Pathology 2012 Vol 227 pages 446-455). 
	Regarding Claim 4 McBride teaches that next generation sequencing and structural variant analysis was carried out on 8 high grade serous and 5 clear cell cancers. Breakpoints were classified as deletion, translocation, inversion, or tandem duplication (insertion).  Rearrangements were further classified based on integration with copy number data to include amplification junctions, fold back inversions, and genomic shards (page 447, col 1-2).  McBride further teaches that somatic mutations in tumor samples were screened by high resolution melt analysis of all coding exons of BRCA1 and BRCA2, as described by others (page 447, col 2).  McBride teaches that by classifying tumors according to the dominant class of rearrangement, 
	Regarding Claim 4 McBride teaches that candidate breakpoints were confirmed as somatic by PCR on both tumor and matched normal DNA (page 447, col 2). Thus McBride 
teaches providing the genomic DNA sequence of a normal sample; detecting the genomic features in the genomic DNA sequence of the normal sample; comparing the genomic features in the genomic DNA sequence of the normal sample with those in the genomic DNA sequence of the cancer sample and stratifying the patient into a cancer subgroup based on the increased prevalence of one or more of the genomic features in the genomic DNA sequence of the cancer sample compared to the genomic DNA sequence of the normal sample. 
	Regarding Claim 6 McBride teaches that reported percentage of methylated allele present in tumor DNA was estimated by comparison to a panel of control samples (page 447, col 2).  Thus McBride teaches comparing the prevalence of a genomic feature to a control. 
Regarding Claim 7 as noted in MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a 
McBride teaches that next generation sequencing and structural variant analysis was carried out on 8 high grade serous and 5 clear cell cancers. Breakpoints were classified as deletion, translocation, inversion, or tandem duplication (insertion).  Rearrangements were further classified based on integration with copy number data to include amplification junctions, fold back inversions, and genomic shards (page 447, col 1-2).  McBride further teaches that somatic mutations in tumor samples were screened by high resolution melt analysis of all coding exons of BRCA1 and BRCA2, as described by others (page 447, col 2).  McBride teaches that by classifying tumors according to the dominant class of rearrangement, three distinct mutations profiles were observed in HGSCs (page 448, col 1).  Mc Bride also teaches that statistical analyses also showed that the occurrence of deletions and amplicons was significantly different between clear cell and HGSCs cases (page 449, col 1).  Thus McBride teaches a method of providing the genomic DNA sequence of a cancer sample from the patient; detecting genomic features in the genomic DNA sequence of the cancer sample, the genomic features comprising single nucleotide variants, insertions/deletions, mutation signatures, and structural variants. Regarding the “wherein” clause stating that the prevalence of one or more features is indicative of a diagnosis of a cancer, Applicants are reminded that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. 
Regarding Claim 8 McBride teaches that candidate breakpoints were confirmed as somatic by PCR on both tumor and matched normal DNA (page 447, col 2). Thus McBride 
Regarding Claim 9 McBride teaches that reported percentage of methylated allele present in tumor DNA was estimated by comparison to a panel of control samples (page 447, col 2).  Thus McBride teaches comparing the prevalence of a genomic feature to a control. 
Regarding Claims 10 and 12 McBride teaches a method wherein the genomic features comprising fold-back inversions and insertions, and deletions (page 447, col 2).	
Regarding Claim 18 McBride teaches that the patients were treated with carboplatin/paclitaxel (Table S1). Both of these treatments are considered to be genotoxic chemotherapy agents. 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-6, 8-9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Proceedings of the 107th Annual Meeting of the American Association for Cancer Research; 2016 Apr 16-20; New Orleans, LA. Philadelphia (PA): AACR; Cancer Res . 
The teachings of Wang are presented above.  
Wang does not teach a method providing the genomic DNA sequence of a normal sample; b) detecting structural variation patterns/genomic features in the genomic DNA sequence of the normal sample; and c) comparing the structural variation patterns/genomic features in the genomic DNA sequence of the normal sample with those in the genomic DNA sequence of the cancer sample (clms 2, 5, and 8). 
However McBride teaches that candidate breakpoints were confirmed as somatic by PCR on both tumor and matched normal DNA (page 447, col 2). Thus McBride teaches providing the genomic DNA sequence of a normal sample; detecting the genomic features in the genomic DNA sequence of the normal sample; comparing the genomic features in the genomic DNA sequence of the normal sample with those in the genomic DNA sequence of the cancer sample.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wang by detecting the structural variants/genomic features in a genomic DNA sequence of a normal sample and comparing it the structural variants/genomic features in a cancer sample as suggested by McBrdie. One of skill in the art would have been motivated to do this for the benefit of being able to determine if the structural variants/genomic features were somatically acquired, germline or an artifact.
Wang does not teach a method wherein the prevalence of one or more of the genomic features are compared to a control (clms 6 and 9. 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wang by comparing the prevalence of one or more of the genomic features to a control as suggested by McBride.  One of skill in the art would have been motivated to use a control sample because control samples were well known, routine, and conventional in the art and used in performing many types of scientific analyses. 
Wang does not teach a method wherein the cancer patient has been previously exposed to genotoxic chemotherapy (clm 18). 
McBride teaches that the patients were treated with carboplatin/paclitaxel (Table S1). Both of these treatments are considered to be genotoxic chemotherapy agents. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wang by using samples obtained from cancer patients that had been exposed to genotoxic chemotherapy as suggested by McBride.  One of skill in the art would have been motivated to use such samples for the benefit of being able to study how that chemotherapy altered the genome of the cancer patient and to study if the presence of structural variants/genomic features correlates with response to therapy. 
  
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/            Primary Examiner, Art Unit 1634